Order entered July 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01617-CV

                   BOSTON SCIENTIFIC CORPORATION, Appellant

                                              V.

                 MARTHA SALAZAR AND FELIX SALAZAR, Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-12-14349

                                          ORDER
       We GRANT appellees’ July 24, 2015 unopposed motion for extension of time to file

brief and ORDER the brief be filed no later than September 29, 2015.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE